1

2

3

4                             UNITED STATES DISTRICT COURT

5                             EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,                   No.   2:15-cr-161-GEB
8                     Plaintiff,
9            v.                                  ORDER DENYING BAIL PENDING
                                                 APPEAL
10   ROBERT TURCHIN,
11                    Defendant.
12

13                  Defendant-Appellant Robert Turchin seeks bail pending

14   appeal under 18 U.S.C. § 3143(b). Motion for Release on Bail

15   Pending       Appeal   (“Mot.”),     ECF    No.   248.   The    United    States    of

16   America       (“the    government”)        opposes   the       motion.    Opposition

17   (“Opp’n.”), ECF No. 250.

18                  The Ninth Circuit issued an order on January 31, 2019

19   staying the date on which Turchin is required to surrender for

20   the prison sentence imposed in this case until February 14, 2019,

21   “to allow [Turchin] to file in [the Ninth Circuit], if necessary

22   following presentation of the motion to the district court and

23   entry    of    written    findings    by    the   district     court.”     The   Ninth

24   Circuit states in United States v. Wheeler, 795 F.2d 839, 841(9th

25   Cir. 1986): “[A] district court's reasons for its decision [on a

26   motion bail pending appeal motion] must be adequately explained;

27   [and]    conclusory      statements    are     insufficient      [to     justify   the

28   decision].”
                                                1
1                   Turchin was convicted by a jury on June 26, 2018 of one

2    count of conspiracy to commit bribery and to commit identity

3    fraud      proscribed    in     18     U.S.C.    §    371   (Count     Two    of    the

4    Indictment), and three counts of identity fraud proscribed in 18

5    U.S.C.     §    1028(a)(1)      (Counts    Eight,      Nine,    and    Ten    of    the

6    Indictment).

7                   Turchin argues in his opening brief that his motion

8    should be granted because the following two substantial questions

9    are likely to result in a sentence that does not include a term

10   of imprisonment, or a reduced sentence to a term of imprisonment

11   less    than    the   expected       duration   of    the   appeal    process:      (1)

12   whether the district court errored when in finding paragraph 42

13   of   the    Presentence       Report    (“PSR”)      that   “[t]he    value    of   the

14   benefit     received     in   return     for    payment     with   respect     to   the

15   defendant's conduct is at least $225,000, which warrants a 10-

16   level increase [under] USSG §§2C1.1(b)(2) and 2B1.1(b)(1)(F); and

17   (2) whether it was improper for a jury to convict Turchin of

18   Counts 8-10 in the indictment since Emma Klem pleaded guilty to

19   Counts     8-10    and   took    full     responsibility       for    the     criminal

20   offenses in these Counts. Specifically, Turchin argues:
21                  The record indicates that Turchin did falsify
                    several test scores between 2012 and 2015,
22                  and did so at Gill’s request. However, there
                    is no evidence that Turchin had knowledge
23                  that Gill was paid bribes, nor is there any
                    evidence that Turchin was ever paid any
24                  bribes or money.
25                  $10,000 cash in nondescript white envelopes
                    was found in Turchin’s car, but no proof was
26                  provided of the source of that cash. It is
                    true that Turchin’s coworker Klem took cash
27                  from Gill in white envelopes, but the common
                    thread of white envelopes I [sic] hardly
28                  remarkable. In her testimony, Klem admitted
                                          2
1                 that she enlisted assistance of another
                  coworker, Sylvia Horta, who she gave cash to
2                 from Gill—but Klem denied ever giving any
                  money to Turchin.
3
                  Thus,   the   $225,000   valuation  of   the
4                 conspiracy, whether that known by Turchin or
                  received by him, is unsupported. Yet that is
5                 what accounts for a ten-level enhancement of
                  the advisory sentence under the guidelines.
6                 But for that 10-level enhancement, Turchin
                  would be eligible for recommendation for a
7                 non-prison term.

8                 Furthermore, the indictment alleged only
                  three counts of identity fraud worth $11,300.
9
                  . . .
10
                  Emma Klem pleaded guilty to counts 8-10 and
11                took full responsibility for it. Therefore,
                  it was improper to convict Turchin of Counts
12                8-10.

13                Mot. at 6:13-28, 7:11-15.

14                The United States opposes the motion arguing neither

15   issue presents a substantial question. Turchin replies that he

16   “has presented the ‘substantial question’ that the total offense

17   level   of    28     was   improperly     calculated;    [that   he]    formally

18   objected to the calculation in several respects, as well as the

19   sufficiency of evidence presented to support the recitation of

20   facts presented in the Presentence Investigation Report (PSR);

21   and [a]lthough the [district] court overruled those objections,

22   they have been preserved for appeal and are reasonably arguable.”

23   Reply at 2:5-9, ECF No. 251.

24                Turchin’s reply brief includes the additional asserted

25   substantial    questions      that   he   “should   be   afforded   a   downward

26   departure and adjustment based on his age (60+), his poor health,

27   and record of prior good works, as argued at pages 5-6 of his

28   formal objections” to the PSR. Id. at 3:11-14. Turchin has not
                                               3
1    shown   that     the     district       judge’s    failure       to     depart      and   vary

2    downward       from    the      advisory       guidelines       involves          substantial

3    questions.

4                                        I.         STANDARD

5                 A defendant seeking bail pending appeal must show:

6                 (A) by clear and convincing evidence [he] is
                  not likely to flee or pose a danger to the
7                 safety of any other person or the community
                  if released . . . and
8
                  (B) that the appeal is not for the purpose of
9                 delay and raises a substantial question of
                  law or fact likely to result in—
10
                  (i) reversal,
11
                  (ii) an order for a new trial,
12
                  (iii) a sentence that does not include a term
13                of imprisonment, or
14                (iv) a reduced sentence to a term of
                  imprisonment less than the total of the time
15                already served plus the expected duration of
                  the appeal process.
16
                  18 U.S.C. § 3143(b)(1).
17

18                A “substantial question” on bail pending appeal is one

19   that    is     “fairly      debatable,”        meaning     one    that       is    “of    more

20   substance than would be necessary to a finding that it was not
21   frivolous.” United States v. Handy, 761 F.2d 1279, 1283 (9th Cir.

22   1985)   (citations          omitted).      A    defendant       bears    the       burden   of

23   proving      that     the    question      presented       to    an     appellate         court

24   qualifies as “fairly debatable.” United States v. Montoya, 908

25   F.2d    450,    451      (9th    Cir.    1990).      “In    short,       a    ‘substantial

26   question’ is one of more substance than would be necessary to a
27   finding that it was not frivolous.” Id. (citing United States v.

28   Giancola, 754 F.2d 898, 901 (11th Cir. 1985)).
                                                    4
1                   The law does not require that a defendant moving for

2    bail pending appeal demonstrate a likelihood of prevailing on

3    appeal; it merely requires a defendant to demonstrate if their

4    “substantial question is determined favorably to defendant on

5    appeal, that decision is likely to result in reversal or an order

6    for a new trial [or imposition of a                             noncustodial or reduced

7    custodial sentence] of all counts on which imprisonment has been

8    imposed.”      Handy,     761     F.2d    at       1283    (citing    United       States   v.

9    Giancola, 754 F.2d 898, 901 (11th Cir. 1985); United States v.

10   Miller, 753 F.2d 19, 24 (3d Cir. 1985).                          A defendant “need not,

11   under Handy, present an appeal that will likely be successful,

12   only a non-frivolous issue that, if decided in the defendant’s

13   favor, would likely result in reversal or could satisfy one of

14   the    other    conditions”       to     qualify      for       release    pending      appeal.

15   United States v. Garcia, 340 F.3d 1013, 1021 n.5 (9th Cir. 2003).

16                                    FINDINGS AND DECISION

17                  The     District    Court       previously          found    Turchin      poses

18   neither a flight risk nor a danger to the community, and the

19   parties    agree       the   appeal       is   not        for    delay.    Therefore,       the

20   remaining issue is whether substantial questions exist.
21                  Since    Turchin’s        motion      concerns       sentencing       findings

22   adopted by the district judge during the sentencing phase of this

23   case, certain of those findings are stated below, notwithstanding

24   that certain of those findings are in the presentence report, and

25   that    such    information        is    typically         not    filed     on    the   public

26   docket. Presentence Report, ECF No. 181.
27                  Paragraph     9    in     the   PSR        reveals    that    an    agent    of

28   Department of Homeland, Homeland Security Investigations (“HIS”):
                                                    5
1    received a telephone call from an anonymous
     reporting person (RP). The RP indicated
2    Mangal Gill, the owner of Central Truck
     Driving Schools in Lathrop, Fremont, Fresno,
3    and Salinas, California, and his partners . .
     . were facilitating applicants in obtaining
4    commercial California Driver Class A or B
     licenses for a fee by working with DMV
5    employees.   The RP advised Gill, . . . took
     the applicants to the DMV, and the DMV
6    employee would pretend to conduct the pre-
     trip and driving examination by having the
7    applicants walk around the truck and trailers
     without being tested.    The RP indicated the
8    fee was between $1,500 and $5,000, depending
     on the amount of training the applicant had
9    already completed. The RP stated Gill . . .
     had also approached students at another
10   driving school located in Lathrop and told
     them they were wasting their time and money
11   at their driving school when Central Truck
     Driving School could take them to obtain
12   their commercial driving licenses in a couple
     of days for a fee. From July 17, 2012, to
13   November 30, 2012, the RP provided the HSI
     agent the names of 19 individuals who had
14   attempted to obtain or obtained California
     Class A or B driver licenses [from the
15   California Department of Motor and Vehicles
     (“DMV”)] illegally.     Subsequently, in July
16   2012, Immigration and Customs Enforcement
     (ICE) and the DMV Office of Internal Affairs
17   (OIA) began an investigation.

18   10. On February 28, 2013, a Salinas DMV
     employee told ICE agents and DMV-OIA the CDL
19   procedure    consisted   of   a  written/vision
     (medical) test and a driving test.      The CDL
20   application could be initiated without a
     medical exam, but the CDL license could not
21   be issued until a medical exam was received.
     There are three portions to the driving test:
22   pre- trips, skills, and the road test.
     Federal     regulations    require   the    DMV
23   administer all three portions on the same
     date.   The    Salinas  DMV   office  was   not
24   scheduling commercial driving skills and pre-
     trips tests due to test area construction
25   since December 2012. The employee indicated
     that Gill still came to the DMV with CDL
26   applicants. The employee advised that since
     he/she arrived at the Salinas DMV office,
27   he/she noticed that Gill had unusually close
     relationships     with  [licensing-registration
28   examiner (“LRE”) Robert Turchin . . . The
                           6
1    employee stated there had been a previous
     DMV-OIA investigation on Gill’s students
2    because    Gill’s   students   began    their
     application process in other offices in
3    California, such as Fremont, Hayward, Gilroy,
     and Oakland, but took their driving tests at
4    the Salinas DMV office.

5    11. DMV record checks revealed instruction
     permits were issued for students, but there
6    was   no  entry   in  the   electronic  files
     indicating the students passed the written
7    tests.   The applications were initiated in
     the Fremont DMV office but were brought to
8    the Salinas DMV office for the applicants to
     complete the driving tests. The employee
9    indicated Gill had scheduled the driving test
     appointments at the Fremont DMV, but Gill
10   continued to bring students to the Salinas
     DMV office. The records indicated Turchin was
11   assigned to conduct a driving test on
     February 28, 2013, and passed an individual.
12   The same individual had previously taken the
     driving test on February 7, 2013, which was
13   conducted by Golatio Jr., and failed.     The
     employee indicated Gill usually requested a
14   “standby” at the corrections window. The
     employee further indicated some of Gill’s
15   students did not speak English but insisted
     on taking the written tests in English, even
16   though the written tests were offered in
     their language.
17
     12. On various dates in 2013 and 2014,
18   HIS[‘s] [confidential human source’s (“CHS”)]
     or undercover agents paid Gill money to
19   obtain commercial CDLs, including $5,000 on
     one occasion for a Class A commercial CDL in
20   which the CHS had not taken or passed either
     the written examination or behind-the-wheel
21   driving examination.

22   15. In May 2013, Gill offered to pay a DMV
     representative in the Salinas DMV office,
23   Emma Klem, to access the DMV’s computer
     database and alter applicants’ electronic
24   examination records, and Klem agreed. A DMV
     record analysis indicated that from June 18,
25   2013, to January 22, 2014, Klem altered the
     DMV electronic records for applicants to
26   indicate the applicants had taken and passed
     the behind-the-wheel driving examination for
27   a Class A commercial CDL when they had not.
     The records also indicated Turchin was the
28   LRE who administered the behind-the-wheel
                          7
1    driving tests.

2    16. Based on analysis of DMV records by DMV-
     OIA, on or about June 18, 2013, Klem, without
3    authorization, altered the electronic DMV
     record for an individual to incorrectly
4    indicate that the FBI CHS had taken and
     passed     the    behind-the-wheel    driving
5    examination for a Class A commercial CDL.
     The records identified Turchin as the LRE. .
6    .

7    18. In addition to the HSI investigation,
     Turchin’s    manager    at   the    Salinas   DMV
8    submitted a memorandum on October 31, 2013,
     to DMV-OIA in regard to Turchin’s suspicious
9    activity. Specifically,       Turchin’s manager
     indicated that on October 25, 2013, she
10   noticed that a commercial license applicant
     came into the DMV to apply for a license
11   renewal.    The     applicant    submitted    his
     application, took a photograph, and left with
12   another applicant without taking any of the
     written examination[s] required to obtain a
13   commercial CDL. Turchin’s manager checked the
     applicant’s DMV records and discovered that
14   Turchin had updated the DMV record with
     passing written test results even though the
15   applicant did not take any tests that day.
     On October 28, 2013, Turchin’s manager saw
16   Turchin assisting a commercial CDL applicant
     who    barely      spoke     English.     Turchin
17   administered the applicant’s eye examination
     and asked the applicant if he wanted to take
18   the written tests that day, and if so, if he
     wanted to take the test in English or
19   Punjabi. The applicant told Turchin that he
     wanted   to   take    the   tests   in   English.
20   Surveillance footage showed the applicant did
     not take any written tests that day but took
21   his photograph and left the DMV. A review of
     the DMV records revealed Turchin had updated
22   the written tests for the applicant with
     passing scores.
23
     19. Based on analysis of DMV records by DMV-
24   OIA, on or about December 2, 2013, Klem,
     without authorization, altered the electronic
25   DMV record for an individual to incorrectly
     indicate that the HSI operative had taken and
26   passed    the     behind-the-wheel     driving
     examination for a Class A commercial CDL. On
27   December 11, 2013, an official, plastic
     hardcopy of a Class A commercial CDL for the
28   HSI operative was printed in Sacramento.
                            8
1    20. In December 2013, Gill told the HSI
     operative that in exchange for $5,000, Gill
2    could get the HSI operative’s associate (OA)
     a Class A commercial CDL without having to
3    take or pass . . . both the written test and
     the behind-the-wheel drive test. Later in
4    December 2013, the OA deposited $2,500 into
     Gill’s   bank  account   and  paid   Gill  an
5    additional $2,500 in order for OA to obtain a
     Class A commercial CLD without having to take
6    or pass the written test or the behind-the-
     wheel driving test.
7
     21. Based on analysis of DMV records by DMV-
8    OIA, on or about December 18, 2013, Turchin,
     without authorization, altered the electronic
9    DMV record for the OA, incorrectly indicating
     the OA had taken and passed the written
10   examination for a Class A commercial CDL.
     On   January   22,    2014,   Klem,    without
11   authorization, altered the electronic DMV
     record   for   an   individual,    incorrectly
12   indicating that the OA had taken and passed
     the behind-the-wheel driving examination for
13   a Class A commercial CDL.    Turchin was also
     listed as the LRE.   On or about January 24,
14   2014, an official, plastic hardcopy Class A
     commercial CDL was printed for the OA in
15   Sacramento.

16   22. In March 2014, the OA deposited $3,500
     into Gill’s bank account for the OA’s
17   associate to obtain a Class B commercial CDL
     without having to take or pass the written
18   test or behind-the-wheel test.       Based on
     analysis of DMV records by DMV-OIA, on or
19   about March 14, 2014,       Turchin, without
     authorization, altered the electronic DMV
20   record for the OA’s associate, incorrectly
     indicating the OA’s associate had taken and
21   passed the written examination for a Class B
     commercial CDL. On April 29, 2014, Klem,
22   without authorization, altered the electronic
     DMV record for an individual incorrectly
23   indicating that the OA’s associate had taken
     and   passed  the   behind-the-wheel   driving
24   examination for a Class B commercial CDL. On
     May 1, 2014, an official, plastic hardcopy of
25   Class B commercial CDL for OA’s associate was
     printed in Sacramento.
26
     23. On or about April 1, 2015, . . . search
27   warrants for Gill,    Turchin, and Klem’s
     cellular phones were executed. A forensic
28   exam of Gill’s and Klem’s cell phones
                           9
1    revealed phone calls and text messages
     between Gill and Klem.      More than 20 CDL
2    numbers   were   referenced   in  these  text
     messages.      Gill’s phone also indicated
3    approximately 50 CDL numbers referenced in
     text messages with Turchin.       DMV records
4    indicated many of the CDL numbers listed in
     the text messages had the written/behind-the-
5    wheel driving examinations passed in the DMV
     records by Klem, Turchin, and other DMV
6    employees.

7    27. Turchin consented to a search of his
     vehicle [located at the DMV test drive site]
8    and . . . agents . . . found five envelopes
     that contained a total of approximately
9    $10,000   to  $15,000   cash;   however,  the
     envelopes were not seized . . . Agents seized
10   some documents from Turchin’s vehicle.

11   28. Klem initially denied to HSI agents of
     being bribed to issue CDLs to individuals who
12   had not taken required written tests. When
     the agents informed Klem that Gill admitted
13   to them that Gill had paid Klem more than 30
     times, Klem stated she had helped Gill by not
14   questioning the paperwork that Turchin had
     completed . . .   Klem indicated she did not
15   work with Turchin, but the majority of the
     paperwork she received was from Turchin . . .
16   Klem stated in the past, Gill had told her to
     do this for him, and Turchin would finish it
17   . . .

18   32. The FBI and HSI investigation led to
     approximately 602 Class A, Class B, or Class
19   C   commercial CDLs being     suspended. The
     investigation    determined     Turchin  was
20   responsible for no less than 45 commercial
     driver licenses being issued. The estimated
21   total bribe amount that was the result of
     Turchin’s involvement was at least $225,000.
22   This    amount   was    derived    from  the
     investigation in which the driver had to pay
23   $5,000 for a Class A commercial CDL without
     having to take or pass both the written and
24   driving test.

25   42. The value of the benefit received in
     return   for    payment   with   respect to
26   defendant’s conduct is at least $225,000,
     which warrants a 10-level increase USSG
27   §§2C1.1(b)(2) and 2B1.1(b)(1)(F). +10

28
                          10
1               Further,   information   contained   in   the   government’s

2    sentencing brief constitutes evidence presented during the jury

3    trial and is made part of the district judge’s findings:

4               [some of the] text messages from Gill’s phone
                between himself and Turchin, aka ‘Rabbo’ . .
5               . contained nothing more than commercial CDL
                numbers (e.g., C2669969). Others contained
6               coded language, such as the last three digits
                of a specific CDL number (often followed by
7               an ‘m’)[,] right after Turchin fraudulently
                accessed and updated that license. Other
8               coded text messages to Gill included ‘postage
                due,’ which Turchin sent right after he
9               fraudulently accessed and updated several
                CDLs Gill sent him. To put ‘postage due’ in
10              context, looking at a sequence of events
                starting with Turchin sending Gill that
11              message, is illustrative. Immediately after
                receiving that message, Gill responded with,
12              ‘Ok thanks Monday.’ Then, the following
                Monday, Gill and Turchin texted about meeting
13              for lunch. Two days later, Special Agent
                Frigge searched Turchin’s Mercedes SUV and
14              found, hidden deep in a trunk compartment for
                spare   tire   accessories,  four   to   five
15              envelopes filled with at least $10,000 in
                cash.
16

17              Gov.’s Response to Def.’s Objs. to PSR at 2:20-28, ECF

18   No. 191.

19              The   district   judge   also   adopted   the   government’s

20   following requested sentencing findings:
21              [T]he trial evidence [evinces] that Turchin
                was one of the “people” Gill needed to pay
22              bribes to (i.e., “postage”) to get fraudulent
                CDLs. This is supported by comparing Gill’s
23              text messages with Turchin and the DMV
                journals    Turchin     accessed    and    updated
24              fraudulently    (as    evidenced   by    .   .   .
                incredible short test taking times) after
25              getting specific CDL numbers from Gill. It is
                also   supported    by   the   fact    that   Klem
26              testified about how Gill told her not to
                worry if she could not finish updating a
27              fraudulent CDL for him—Turchin would handle
                it. Klem also discussed how Gill paid her for
28              the same conduct Gill went to Turchin for
                                        11
1             (i.e., fraudulently accessing and updating
              CDL numbers), which resulted in valid permits
2             and/or licenses being issued. Klem also
              stated she got paid by Gill for this activity
3             in cash, in envelopes. On the day agents
              searched Turchin’s car, they found at least
4             $10,000 in cash, in envelopes, hidden in
              Turchin’s Mercedes only days after Gill and
5             Turchin were planning to meet. This evidence
              shows that Gill paid Turchin more than one
6             bribe payment.

7             Gov.’s Response to Def.’s Objs. to PSR at 3:7–18, ECF

8    No. 191. The government also asked the district judge to make the

9    following additional findings, which are made:

10            [The] trial evidence [supports the finding in
              the PSR that] Turchin did receive bribes from
11            Gill . . . [T]here were three HSI operatives
              who paid money to Mangal Gill to get a
12            fraudulent commercial license. [T]hose three
              HSI operatives did receive their commercial
13            licenses after paying Gill. Gill also told
              HSI operative 1 that the money operatives
14            paid Gill for the fraudulent licenses was for
              him and his people at the DMV . . . DMV
15            records which were presented at trial . . .
              show that . . . two DMV employees that the
16            worked with [Gill] were Klem and Turchin.
              Klem[‘s] testi[mony reveals that] Turchin
17            [was] one of her co-conspirators. Klem also
              testified that she took money from Gill on
18            multiple occasions in exchange for fraudulent
              accessing and updating licensing records
19            which result[ed] in the issuance of official
              commercial driver licenses.
20
              [The trial evidence] also [contains] text
21            messages . . . between Gill and Turchin. . .
              that had nothing more than California driver
22            license numbers in addition to coded language
              including that postage was due.
23

24            Transcript   of   Proceedings   Judgment   and   Sentence   at

25   6:14-25, 7:1-15, ECF No. 236.

26            “The district court’s factual findings for purpose of

27   sentencing may be based on . . . evidence heard during trial . .

28   .” United States v. M Hamaker, 455 F.3d 1316,1338 (11th Cir.
                                     12
1    2006)(quoting United States v. Ndiaye, 434 F.3d 1270, 1300 (11th

2    Cir. 2006)). See United States v. Felix, 561 F.3d 1036, 1042 (9th

3    Cir.    2009)(citation        and    internal     quotation      marks     omitted)

4    (stating “sentencing judges are not restricted to information

5    that would be admissible at trial, and that a court may consider

6    any    information,    so     long   as    it    has     sufficient    indicia   of

7    reliability to support its probable accuracy [; and a] sentencing

8    judge may consider a wide variety of information which would not

9    be considered admissible at trial.”).

10               The essence of Turchin’s challenge to the sentencing

11   findings is that the jury verdict is not supported by the trial

12   record. When considering a challenge to the sufficiency of the

13   evidence,   judicial     review      involves    determination        of   “whether,

14   after viewing the evidence in the light most favorable to the

15   prosecution, any rational trier of fact could have found the

16   essential   elements     of    the    crime     beyond    a   reasonable    doubt.”

17   Jackson v. Virginia, 443 U.S. 307, 319 (1979). The government

18   argues since Turchin failed to make a motion for acquittal, under

19   Federal Rule of Criminal Procedure Rule 29(a), the evidence is

20   viewed:
21               “only to correct plain error or to avoid
                 manifest miscarriage of justice.” United
22               States v. Atkinson, 990 F.2d 501, 502 (9th
                 Cir. 1993) (en banc). To meet that standard,
23               Turchin will need to prove that there was an
                 (1) error that was (2) plain and which (3)
24               affected his substantial rights. See United
                 States v. Olano, 507 U.S. 725, 732 (1993).
25               Turchin has failed to show any error, let
                 alone one that is plain.
26
                 Opp’n. at 4:6-12.
27

28               Turchin also argues that insufficient evidence supports
                                               13
1    the sentencing finding in paragraph 42 of the PSR, because only

2    $11,300    is   attributable         to    him,        and    therefore,         only    a    +2

3    enhancement applies. The government counters the appropriate way

4    to calculate the subject § 2C1.1(b)(2) enhancement is to apply

5    the   offense   level    from    the       tables       in    §    2B1.1       based    on   the

6    “greatest” construction of the “amount an individual is willing

7    to pay for the corruptly obtained benefit.” Opp’n. at 5:13-21

8    (citing U.S.S.G. § 2C1.1, cmt. n.3.). The government also argues

9    that even using the lowest possible rate ($3,500), multiplied by

10   the   attempted     number      of    fraudulent             licenses      attributed         to

11   Turchin,    still     totals    more       than        $150,000,      leaving          the   +10

12   enhancement intact. Id.

13               The +10 enhancement in paragraph 42 is supported by the

14   findings    herein.     Paragraph         32    of    the    PSR    finds       that     “[t]he

15   investigation determined Turchin was responsible for no less than

16   45 Class A commercial CDLs being issued.” Multiplying this 45 by

17   $5,000 (the estimated value a willing bribe-giver gives and a

18   willing bribe-taker takes)] totals the estimated $225,000 value.

19   This amount was derived from findings evincing that the willing

20   bribe-giver “paid $5,000 to Gill for Class A commercial CDL” so
21   that the bribe-giver would not have to take or pass both the

22   written and driving test. Presentence Report ¶ 42, ECF No. 181.

23                            CONVICTION ON COUNTS 8-10

24               Turchin     also    argues          his    conviction         on    Counts       8-10

25   (Fraud     Involving     Identification               Documents      in        violation      of

26   18 U.S.C. § 1028(a)(1)) presents a substantial question of fact,
27   because “Emma Klem pleaded guilty to counts 8-10 and took full

28   responsibility for [those crimes] . . . Therefore his conviction
                                                    14
1    on [t]hose counts should be reversed.” Mot. at 7:6-9.

2               Emma Klem’s guilty plea does not absolve Turchin of

3    liability for Counts 8-10. Klem’s plea agreement and plea does

4    not   evince   that   Klem   took   responsibility   for   Counts   8-10   as

5    Turchin argues.

6               For the stated reasons, Turchin’s motion is denied.

7               Dated:     February 12, 2019

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           15
